                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITGATION
                                                     Case No. 16-md-02741-VC
 This document relates to:
                                                     PRETRIAL ORDER NO. 61 RE:
 ALL ACTIONS
                                                     BIFURCATION
                                                     Dkt. No. 2282, 2302



       Monsanto’s request to bifurcate the three bellwether trials, with the first phase to address

causation only and the second phase to address all remaining liability and damage issues, is

granted. Although this type of bifurcation is unusual and should be done with caution – both

generally and in the context of MDL bellwether trials – it is warranted here. A significant portion

of the plaintiffs’ case involves attacks on Monsanto for attempting to influence regulatory agencies

and manipulate public opinion regarding glyphosate. These issues are relevant to punitive damages

and some liability questions. But when it comes to whether glyphosate caused a plaintiff’s NHL,

these issues are mostly a distraction, and a significant one at that.

       The plaintiffs assert that this type of bifurcation is unfair because jurors will be left

wondering, during the causation phase, how glyphosate could possibly be dangerous if it has gone

largely unregulated for decades. But this relatively minor concern is best addressed by an

instruction to jurors that they must not defer to regulatory agencies, and must instead reach their

own judgment based on the evidence presented at trial. This concern is further obviated by the

likelihood that jurors will learn during the causation phase that IARC has classified glyphosate as a

probable carcinogen. In arguing against bifurcation, the plaintiffs assume that evidence of the

IARC classification would be inadmissible during the causation phase. Although the Court will

reserve final judgment on this question until the pretrial conference, it seems likely that jurors will,
during the causation phase, need to receive at least some limited information about the IARC

classification through expert testimony (albeit with an appropriate instruction about its limited

utility in this context). In addition, if the plaintiffs have evidence that Monsanto manipulated the

outcome of scientific studies, as opposed to agency decisions or public opinion regarding those

studies, that evidence may well be admissible at the causation phase. Any such evidence will likely

overlap with evidence of liability, but it will not be impossible, as the plaintiffs contend, to separate

evidence of causation from evidence of liability.1

       The plaintiffs also assert that bifurcating causation from the remaining issues limits the

informational value of the bellwether trials. But a trial court’s primary goal, even in an MDL

bellwether, should be to conduct the fairest trial possible for the parties who are actually at trial.

Moreover, the plaintiffs are likely wrong, at least in the context of this particular MDL, that

bifurcation would diminish the informational value of the bellwethers. Monsanto has already lost a

$78.5 million judgment in state court, in a trial that was not bifurcated. If Monsanto were also to

lose on the causation question in a bifurcated trial in federal court, the parties would learn a great

deal about Monsanto’s chances of success (or lack thereof) in all future cases, however structured.

And even if a jury found for Monsanto on causation, that would still offer the parties another data

point (in addition to the state court trial from 2018 and the anticipated state court trials in 2019) as

they attempt to value the cases for settlement purposes.

       IT IS SO ORDERED.

Date: January 3, 2019                                  __________________________
                                                       VINCE CHHABRIA
                                                       United States District Judge



1
 If bifurcation turns out to be more difficult than the Court assumes, the matter can be revisited in
advance of the second bellwether trial. But absent further notice, all three bellwether trials will be
bifurcated, because the Court has concluded that this is the fairest way to proceed in a trial
addressing the carcinogenicity of glyphosate.
